DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 8, 17, and 20 are amended due to Applicant's amendment dated 09/14/2021.  Claims 1-20 are pending.
Response to Amendment
The objection to the drawings as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 09/14/2021.
The rejection of claims 1-3 and 8-9 under 35 U.S.C. 103 as being unpatentable over Dua et al. US 2010/0199406 A1 (“Dua”) in view of Hironori JP 2000129512 A—English translation obtained by Global Dossier (“Hironori”)—and Sawgrass Technologies “Sublimation 101” (“Sawgrass”)—as evidenced by “Complete Textile Glossary” by Celanese Acetate is overcome due to the Applicant’s amendment dated 09/14/2021. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made.
The rejection of claims 5-6 and 13-14 under 35 U.S.C. 103 as being unpatentable over Dua et al. US 2010/0199406 A1 (“Dua”) in view of Hironori JP 2000129512 A—English translation obtained by Global Dossier (“Hironori”)—and Sawgrass Technologies “Sublimation 101” (“Sawgrass”)—as evidenced by “Complete Textile Glossary” by Celanese Acetate—and further in view of Goldfine WO 01/08883 A1 (“Goldfine”) is overcome due to the Applicant’s amendment dated 09/14/2021. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made.
The rejection of claims 4 and 10-12 under 35 U.S.C. 103 as being unpatentable over Dua et al. US 2010/0199406 A1 (“Dua”) in view of Hironori JP 2000129512 A—English translation obtained by overcome due to the Applicant’s amendment dated 09/14/2021. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made.
The rejection of claims 7 and 15-16 under 35 U.S.C. 103 as being unpatentable over Dua et al. US 2010/0199406 A1 (“Dua”) in view of Hironori JP 2000129512 A—English translation obtained by Global Dossier (“Hironori”)—and Sawgrass Technologies “Sublimation 101” (“Sawgrass”)—as evidenced by “Complete Textile Glossary” by Celanese Acetate—and further in view Spector US 6,112,328 (“Spector”) is overcome due to the Applicant’s amendment dated 09/14/2021. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made.
The rejection of claims 17-20 under 35 U.S.C. 103 as being unpatentable over Dua et al. US 2010/0199406 A1 (“Dua”) in view of Hironori JP 2000129512 A—English translation obtained by Global Dossier (“Hironori”)— Goldfine WO 01/08883 A1 (“Goldfine”), Yarn and thread manufacturing methods for high-performance apparel” by Tausif et al. (“Tausif”), Sawgrass Technologies “Sublimation 101” (“Sawgrass”), and Spector US 6,112,328 (“Spector”) —as evidenced by “Complete Textile Glossary” by Celanese Acetate is overcome due to the Applicant’s amendment dated 09/14/2021. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made.
Response to Arguments
Applicant’s arguments on pages 8-14 of the reply dated 09/14/2021 with respect to the rejection of claims 1-16 as set forth in the previous Office Action have been fully considered but they are not persuasive
Applicant's argument – The amended claims recite the limitation wherein the claimed first layer forms an outermost layer of the garment. Applicant recites that none of the prior art used to reject claims 1-16 teach the newly added limitation. 
Examiner's response – As the claim is directed to a generic garment with no additional structure beyond what is in the body of the claim, the Examiner submits the first layer can be positioned depending on the preference of the user. Garments in general can be worn inside out. Applicant’s requirement that the first layer forms an outermost layer of the garment is merely a preferred orientation absent additional structure.
As discussed below and in the previous Office Action, Dua (US 2010/0199406 A1) teaches the non-woven textile in Figure 14, shown below (sheet 20). 

    PNG
    media_image1.png
    662
    809
    media_image1.png
    Greyscale

In Figure 14, the composite element includes a non-woven textile 100 and a mechanically-manipulated textile 130, wherein the textile 130 is formed by mechanically-manipulating one or more yarns 131 to form a woven or interloped structure (¶ [0105]). In this composite element, the textile 130 reads on the claimed first layer and the non-woven textile 100 reads on the claimed second layer. Dua further teaches the composite element of Fig. 14 may be incorporated into various articles of apparel with textile 130 being positioned to contact the skin of an individual wearing the apparel (¶ [0106]), which would result in the non-woven textile 100 (the claimed second layer) positioned as the outermost 
Additionally, Dua additionally teaches the combination of non-woven textile 100 and textile 130 may exhibit stretch and comfort advantages over textile 130 alone (¶ [0106]). Dua further teaches non-woven textile 100 may impart different degrees of permeability, durability, and stretch-resistance to the composite element (¶ [0106]) and that using various types of textile materials may enhance the comfort, durability, or aesthetic qualities (¶ [0144]). Therefore, to one of ordinary skill in the art, it would have been obvious to try wherein textile 130 is positioned as the outermost layer of the composite element in order to determine the permeability, durability, stretch, and comfort, as preferred by the user. See MPEP 2143.
Furthermore, the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed. The prior art as a whole suggests the desirability of the combination of the limitations claimed, thus providing a motivation to combine, which need not be supported by a finding that the prior art suggested that the combination claimed by the Applicant was the preferred, or most desirable combination over the other alternatives. See MPEP 2143.01.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Dua et al. US 2010/0199406 A1 (“Dua”) in view of Hironori JP 2000129512 A—English translation obtained by Global Dossier (“Hironori”)—and Sawgrass Technologies “Sublimation 101” (“Sawgrass”)—as evidenced by “Complete Textile Glossary” by Celanese Acetate.
Regarding claims 1, 2 and 8, Dua teaches a non-woven textile formed from a plurality of thermoplastic polymer filaments, wherein a variety of products including apparel may incorporate the non-woven textile (abstract). Dua teaches a surface of the non-woven textile may be joined with another textile element or component to form a composite element (¶ [0007]). Dua teaches a specific embodiment of a composite element including the non-woven textile in Figure 14, shown below (sheet 20). 

    PNG
    media_image1.png
    662
    809
    media_image1.png
    Greyscale

In Figure 14, the composite element includes a non-woven textile 100 and a mechanically-manipulated textile 130, wherein the textile 130 is formed by mechanically-manipulating one or more 
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically choose a woven structure for the mechanically-manipulated textile, because it would have been choosing one of two constructions listed, which would have been a choice from a finite number of identified, predictable solutions of a construction useful in the mechanically-manipulated textile of the composite element of Dua and possessing the benefits taught by Dua.  One of ordinary skill in the art would have been motivated to produce additional composite elements comprising a mechanically-manipulated textile with a woven structure having the benefits taught by Dua in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Dua teaches textile 130 may be positioned to contact the skin of an individual wearing the apparel (¶ [0106]), however, this is only a preferred embodiment. Textile 130 is not limited to this position, as shown in FIG. 35E, wherein the arm regions 202 of a shirt 200 are formed from textile 130 (¶ [0144]), which places textile 130 as the outermost layer. Dua additionally teaches the combination of non-woven textile 100 and textile 130 may exhibit stretch and comfort advantages over textile 130 alone (¶ [0106]). Additionally, Dua teaches non-woven textile 100 may impart different degrees of permeability, durability, and stretch-resistance to the composite element (¶ [0106]) and that using 
Dua fails to teach wherein the woven mechanically-manipulated textile is at least partially translucent. However, Dua does teach the mechanically-manipulating is woven (¶ [0105]) and that it is advantageous if the composite elements has breathability (¶ [0185]). Dua further teaches it is common for many products to be formed from two or more types of textiles in order to impart different properties to different areas such as breathability (¶ [0003]).
Hironori teaches a sports jacket used as sports wear (¶ [0001]) comprising a mesh material that is used to improve breathability (¶ [0023]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a particular type of weave for the mechanically-manipulated textile in order to carry out an embodiment of Dua. Specifically, it would have been obvious to one of ordinary skill in the pertinent art to look to the mesh material of the sports jacket of Hironori for the construction of the mechanically-manipulated textile of Dua, and thus resulting in a mechanically-manipulated textile comprising a mesh weave. The motivation for doing so would have been to provide more breathability to the composite element, as taught by Hironori.
Accordingly, by modifying the woven layer of Dua with the mesh weave of Hironori, the woven layer of Dua becomes at least partially translucent because a mesh construction contains open spaces between the yarns, as evidenced by Complete Textile Glossary, which allows light to pass through the layer (pg. 22, “Mesh Fabrics”).
Dua teaches a variety of coloring processes may be utilized to impart color to the nonwoven textile, and specifically digital printing may be utilized to deposit dye or a colorant onto either surfaces 
Sawgrass teaches dye sublimation is a digital printing technology that enables the reproduction of colorful images on common everyday items including clothing (Overview, pg. 7). Sawgrass teaches advantages of dye-sublimation printing is quick and inexpensive setup and production yielding beautiful and permanent colors that are embedded in the fabric, rather than printed on the surface, wherein images on fabric will not fade or crack even after multiple washings (Overview, pg. 7).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a particular type of digital printing for imparting aesthetic features for the non-woven textile of the composite element in order to carry out an embodiment of Dua. Specifically, it would have been obvious to one of ordinary skill in the pertinent art to look to Sawgrass and choose sublimation printing as the particular type of digital printing. The motivation for doing so would have been to provide a beautiful and permanent aesthetic feature to the composite element quickly and inexpensively that will not fade or crack after multiple washings, as taught by Sawgrass.
Per claim 2, as the aesthetic feature is embedded in the surface of the composite element, the image would at least partially extend through the non-woven textile, from one surface towards the opposite surface.
Regarding claims 3 and 9, Dua in view of Hironori and Sawgrass teach the composite element of claims 1 and 8, as described above. Dua in view of Hironori and Sawgrass teaches the claimed invention above but fails to teach the sublimation-printed image on the non-woven textile is at least partially visible through the woven mechanically-manipulated textile. It is reasonable to presume that the visibility is inherent to Dua in view of Hironori and Sawgrass. Support for said presumption is found in .

Claims 5-6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dua et al. US 2010/0199406 A1 (“Dua”) in view of Hironori JP 2000129512 A—English translation obtained by Global Dossier (“Hironori”)—and Sawgrass Technologies “Sublimation 101” (“Sawgrass”) —as evidenced by “Complete Textile Glossary” by Celanese Acetate—as applied to in claims 1 and 8 above, and further in view of Goldfine WO 01/08883 A1 (“Goldfine”).
Regarding claims 5-6 and 13-14, Dua in view of Hironori and Sawgrass teach the composite element of claims 1 and 8, as described above. Dua teaches the non-woven textile includes a plurality of filaments that are at least partially formed from a thermoplastic polymer material (¶ [0191]).  Dua lists examples of the thermoplastic polymer material for the filaments of the non-woven textile, including polyester (¶ [0064]). Although terephthalate polymer is a type of polyester, Dua is silent in regards to the filaments specifically being a terephthalate polymer. Dua is further silent with respect to the weight of the non-woven material.
Goldfine teaches an evaporative cooling fabric that comprises a non-woven layer (face fabric layer) and a woven layer (backing fabric layer) attached in working relation with the non-woven layer (pg. 4, lines 17-19), wherein the evaporative cooling fabric may be cut in any desired shape to form articles of clothing that are fastenable against or around the body of the user (pg. 25, lines 18-20). Goldine teaches air flow is able to pass in and through the backing layer, which triggers vaporization and consequent evaporation of water from the face fabric layer, cooling the face fabric layer and the temperature of water held within the face fabric layer, exerting a cooling effect on the body of the user (pg. 6, lines 1-8).
Goldfine teaches the fibers of the face fabric layer may include polyethylene terephthalate, among others (pg. 12, lines 4-11). Goldfine teaches the face fabric layer has a weight ranging from about 135.6 grams per square meter to about 406.9 grams per square meter (pg. 10, lines 5-9).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a particular type of polyester material for the filaments of the non-woven textile and a weight of the non-woven textile in order to carry out an embodiment of Dua. Specifically, it would have been obvious to one of ordinary skill in the pertinent art to look to the face fabric layer of the evaporative cooling fabric of Goldfine for the selection of the filament material and the weight of the non-woven textile of Dua in view of Hironori and Sawgrass. The motivation for doing so would have been to allow airflow to the composite element, as taught by Goldfine.
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically choose polyethylene terephthalate as the material for the filaments, because it would have been choosing a specific polyester, which would have been a choice from a finite number of identified, predictable solutions of a filament useful in the non-woven textile of the composite element of Dua in view of Hironori and Sawgrass and possessing the benefits taught by Dua, Hironori, Sawgrass, and Goldfine.  One of ordinary skill in the art would have been motivated to produce additional non-woven textiles comprising polyester filaments having the benefits taught by Dua and Goldfine in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
The non-woven textile of Dua in view of Hironori, Sawgrass, and Goldfine has a basis weight ranging from about 135.6 grams per square meter to about 406.9 grams per square meter and comprises a plurality of polyethylene terephthalate filaments.

Claims 4 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Dua et al. US 2010/0199406 A1 (“Dua”) in view of Hironori JP 2000129512 A—English translation obtained by Global Dossier (“Hironori”)—and Sawgrass Technologies “Sublimation 101” (“Sawgrass”)—as evidenced by “Complete Textile Glossary” by Celanese Acetate—as applied to in claims 1 and 8 above, and further in view of Goldfine WO 01/08883 A1 (“Goldfine”) and “Yarn and thread manufacturing methods for high-performance apparel” by Tausif et al. (“Tausif”).
Regarding claims 4 and 10-12, Dua in view of Hironori and Sawgrass teach the composite element of claims 1 and 8, as described above. Dua teaches the yarns of the textile 130 may be at least partially formed from a thermoplastic polymer material (¶ [0105]) and lists examples of thermoplastic polymer material including polyester (¶ [0064]). Although terephthalate polymer is a type of polyester, Dua is silent in regards to the yarn specifically being a terephthalate polymer. Dua is further silent in regards to the denier of the yarns and the weight of the mechanically-manipulated textile.
Goldfine teaches an evaporative cooling fabric that comprises a non-woven layer (face fabric layer) and a woven layer (backing fabric layer) attached in working relation with the non-woven layer (pg. 4, lines 17-19), wherein the evaporative cooling fabric may be cut in any desired shape to form articles of clothing that are fastenable against or around the body of the user (pg. 25, lines 18-20). Goldine teaches air flow is able to pass in and through the backing layer, which triggers vaporization and consequent evaporation of water from the face fabric layer, cooling the face fabric layer and the temperature of water held within the face fabric layer, exerting a cooling effect on the body of the user (pg. 6, lines 1-8).
Goldfine teaches the fibers of the backing fabric layer may generally range from about 20 denier to about 80 denier (pg. 15, lines 24-27) and teaches the fibers of the backing fabric layer may include polyethylene terephthalate (pg. 17, lines 27-29). Goldfine further teaches the backing fabric layer 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a particular type of polyester material for the yarns of the mechanically-manipulated textile, as well as the denier of the yarns and a weight of the textile in order to carry out an embodiment of Dua. Specifically, it would have been obvious to one of ordinary skill in the pertinent art to look to the backing fabric layer of the evaporative cooling fabric of Goldfine for the material and denier of the yarns and the weight for the mechanically-manipulated textile of Dua. The motivation for doing so would have been to allow airflow to the composite element, as taught by Goldfine.
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically choose polyethylene terephthalate as the material for the yarns, because it would have been choosing a specific polyester, which would have been a choice from a finite number of identified, predictable solutions of a filament useful in the mechanically-manipulated textile of the composite element of Dua in view of Hironori and Sawgrass and possessing the benefits taught by Dua, Hironori, Sawgrass, and Goldfine.  One of ordinary skill in the art would have been motivated to produce additional mechanically-manipulated textiles comprising polyester filaments having the benefits taught by Dua and Goldfine in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Dua in view of Hironori, Sawgrass, and Goldfine is silent with respect to the yarns of the mechanically-manipulated textile being multifilament.
Tausif teaches yarn manufacture for high-performance apparel and specifically teaches multifilament yarns are much more flexible than monofilaments at an equivalent linear density (pg. 57, section 3.3.2).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a particular type of yarn for the backing fabric layer of the evaporative cooling fabric in order to carry out an embodiment of Dua. Specially, it would have been obvious to one of ordinary skill in the pertinent art to choose a multifilament yarn, based on the teaching of Tausif.  The motivation for doing so would have been to add flexibility to the composite element, as taught by Tausif.
The mechanically-manipulated textile of Dua in view of Hironori, Sawgrass, Goldfine, and Tausif has a weight ranging from 33.9 grams per square meter to about 57.6 grams per square meter and comprises multifilament yarns of polyethylene terephthalate having a denier of about 20 to about 80.

Claims 7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dua et al. US 2010/0199406 A1 (“Dua”) in view of Hironori JP 2000129512 A—English translation obtained by Global Dossier (“Hironori”)—and Sawgrass Technologies “Sublimation 101” (“Sawgrass”)—as evidenced by “Complete Textile Glossary” by Celanese Acetate—as applied to claim 1 above, further in view of Spector US 6,112,328 (“Spector”).
Regarding claims 7 and 15, Dua in view of Hironori and Sawgrass teach the composite element of claims 1 and 8, as described above. Dua in view of Hironori and Sawgrass fail to teach a third layer formed from a fiberfill material. However, Dua does teach many textile products are formed from two or more types of textiles in order to impart different properties to different areas (¶ [0003]).
Spector teaches a light-weight fabric for producing outerwear garments suitable for wear on boats, beaches and in other environments in which the wearer may be exposed to rain or water, wherein the light-weight fabric comprises inner and outer skins and a layer of fiberfill material, wherein throughout the layer of fiberfill and imprisoned therein are fine, closed-cell foam plastic beads (col. 2, lines 1-5, 29-35). Spector teaches the outerwear garment, and thus the layer of fiberfill material, is light 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to add a layer of fiberfill material to the composite element of Dua in view of Hironori and Sawgrass, based on the teaching of Spector.  The motivation for doing so would have been to impart thermal insulation-characteristics, quick-dry properties, buoyancy, and breathability, as taught by Spector. 
Furthermore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to place the layer of fiberfill material adjacent to the non-woven textile (wherein the structure of composite element comprises the mechanically-manipulated textile, non-woven textile, and fiberfill layer, in that order), because it would have been choosing one of three placements in which the fiberfill layer could be, which would have been a choice from a finite number of identified, predictable solutions of the composite element of Dua in view of Hironori, Sawgrass, and Spector possessing the benefits taught by Dua, Hironori, Sawgrass, and Spector.  One of ordinary skill in the art would have been motivated to produce additional evaporative cooling fabrics comprising the fiberfill layer having the benefits taught by Spector in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Regarding claim 16, 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to add an outer skin layer to the composite element of Dua in view of Hironori, Sawgrass, and Spector, based on the teaching of Spector.  The motivation for doing so would have been to impart water-resistance, breathability, and high-strength to the composite element, as taught by Spector. 
Furthermore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to place the outer skin layer adjacent to the layer of fiberfill material (wherein the structure of composite element comprises the mechanically-manipulated textile, non-woven textile, fiberfill layer, and outer skin in that order), because it would have been choosing one of four placements in which the outer skin could be, which would have been a choice from a finite number of identified, predictable solutions of the composite element of Dua in view of Hironori, Sawgrass and Spector possessing the benefits taught by Dua, Hironori, Sawgrass, and Spector.  One of ordinary skill in the art would have been motivated to produce additional evaporative cooling fabrics comprising the outer skin having the benefits taught by Spector in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dua et al. US 2010/0199406 A1 (“Dua”) in view of Goldfine WO 01/08883 A1 (“Goldfine”), “Yarn and thread manufacturing methods for high-performance apparel) by Tausif et al. (“Tausif”), Sawgrass Technologies “Sublimation 101” (“Sawgrass”), and Spector US 6,112,328 (“Spector”)—as evidenced by “Complete Textile Glossary” by Celanese Acetate—and Payne US 5,199,121 (“Payne”).
Regarding claims 17-19, Dua teaches a non-woven textile formed from a plurality of thermoplastic polymer filaments, wherein a variety of products including apparel may incorporate the non-woven textile (abstract). Dua teaches a surface of the non-woven textile may be joined with 

    PNG
    media_image1.png
    662
    809
    media_image1.png
    Greyscale

In Figure 14, the composite element includes a non-woven textile 100 and a mechanically-manipulated textile 130, wherein the textile 130 is formed by mechanically-manipulating one or more yarns 131 to form a woven or interloped structure (¶ [0105]). As seen in the figure above, the mechanically-manipulated textile comprises an edge, and both the non-woven textile and the mechanically-manipulated textile each comprise two surfaces, wherein one surface of the non-woven textile is positioned adjacent to a surface of the mechanically-manipulated textile. Dua teaches the combination of the non-woven textile 100 and textile 130 may impart some advantages over either of non-woven textile 100 and textile 130 alone (¶ [0106]). Dua teaches the advantages include imparting different degrees of permeability, durability, and stretch-resistance to specific areas of the composite element and further imparting a combination of properties that neither non-woven textile 100 nor textile 130 may impart alone (¶ [0106]).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically choose a woven structure for the mechanically-manipulated textile, because it would have been choosing one of two constructions listed, which would have been a  
Dua teaches textile 130 may be positioned to contact the skin of an individual wearing the apparel (¶ [0106]), however, this is only a preferred embodiment. Textile 130 is not limited to this position, as shown in FIG. 35E, wherein the arm regions 202 of a shirt 200 are formed from textile 130 (¶ [0144]), which places textile 130 as the outermost layer. Dua additionally teaches the combination of non-woven textile 100 and textile 130 may exhibit stretch and comfort advantages over textile 130 alone (¶ [0106]). Additionally, Dua teaches non-woven textile 100 may impart different degrees of permeability, durability, and stretch-resistance to the composite element (¶ [0106]) and that using various types of textile materials may enhance the comfort, durability, or aesthetic qualities (¶ [0144]). Therefore, to one of ordinary skill in the art, it would have been obvious to try wherein textile 130 is positioned as the outermost layer of the composite element in order to determine the permeability, durability, stretch, and comfort, as preferred by the user. See MPEP 2143.
Dua teaches the yarns of the textile 130 may be at least partially formed from a thermoplastic polymer material (¶ [0105]) and lists examples of thermoplastic polymer material including polyester (¶ [0064]). Although terephthalate polymer is a type of polyester, Dua is silent in regards to the yarn specifically being a terephthalate polymer. Dua is further silent in regards to the denier of the yarns and the weight of the mechanically-manipulated textile.
Goldfine teaches an evaporative cooling fabric that comprises a non-woven layer (face fabric layer) and a woven layer (backing fabric layer) attached in working relation with the non-woven layer 
Goldfine teaches the fibers of the backing fabric layer may generally range from about 20 denier to about 80 denier (pg. 15, lines 24-27) and teaches the fibers of the backing fabric layer may include polyethylene terephthalate (pg. 17, lines 27-29). Goldfine further teaches the backing fabric layer preferably has a weight ranging from 33.9 grams per square meter to about 57.6 grams per square meter (pg. 16, lines 18-13).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a particular type of polyester material for the yarns of the mechanically-manipulated textile, as well as the denier of the yarns and a weight of the textile in order to carry out an embodiment of Dua. Specifically, it would have been obvious to one of ordinary skill in the pertinent art to look to the backing fabric layer of the evaporative cooling fabric of Goldfine for the material and denier of the yarns and the weight for the mechanically-manipulated textile of Dua. The motivation for doing so would have been to allow airflow to the composite element, as taught by Goldfine.
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically choose polyethylene terephthalate as the material for the yarns, because it would have been choosing a specific polyester, which would have been a choice from a finite number of identified, predictable solutions of a filament useful in the mechanically-manipulated textile of the composite element of Dua and possessing the benefits taught by Dua, Hironori and  
Dua in view of Goldfine is silent with respect to the yarns of the mechanically-manipulated textile being multifilament.
Tausif teaches yarn manufacture for high-performance apparel and specifically teaches multifilament yarns are much more flexible than monofilaments at an equivalent linear density (pg. 57, section 3.3.2).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a particular type of yarn for the backing fabric layer of the evaporative cooling fabric in order to carry out an embodiment of Dua. Specially, it would have been obvious to one of ordinary skill in the pertinent art to choose a multifilament yarn, based on the teaching of Tausif.  The motivation for doing so would have been to add flexibility to the composite element, as taught by Tausif.
The mechanically-manipulated textile of Dua in view of Goldfine and Tausif has a weight ranging from 33.9 grams per square meter to about 57.6 grams per square meter and comprises multifilament yarns of polyethylene terephthalate having a denier of about 20 to about 80.

Dua teaches the non-woven textile includes a plurality of filaments that are at least partially formed from a thermoplastic polymer material (¶ [0191]).  Dua lists examples of the thermoplastic polymer material for the filaments of the non-woven textile, including polyester (¶ [0064]). Although terephthalate polymer is a type of polyester, Dua is silent in regards to the filaments specifically being a terephthalate polymer. Dua is further silent with respect to the weight of the non-woven material.
Goldfine teaches an evaporative cooling fabric that comprises a non-woven layer (face fabric layer) and a woven layer (backing fabric layer) attached in working relation with the non-woven layer (pg. 4, lines 17-19), wherein the evaporative cooling fabric may be cut in any desired shape to form articles of clothing that are fastenable against or around the body of the user (pg. 25, lines 18-20). Goldine teaches air flow is able to pass in and through the backing layer, which triggers vaporization and consequent evaporation of water from the face fabric layer, cooling the face fabric layer and the temperature of water held within the face fabric layer, exerting a cooling effect on the body of the user (pg. 6, lines 1-8).
Goldfine teaches the fibers of the face fabric layer may include polyethylene terephthalate, among others (pg. 12, lines 4-11). Goldfine teaches the face fabric layer has a weight ranging from about 135.6 grams per square meter to about 406.9 grams per square meter (pg. 10, lines 5-9).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a particular type of polyester material for the filaments of the non-woven textile and a weight of the non-woven textile in order to carry out an embodiment of Dua in view of Goldfine and Tausif. Specifically, it would have been obvious to one of ordinary skill in the pertinent art to look to the face fabric layer of the evaporative cooling fabric of Goldfine for the selection of the filament material and the weight of the non-woven textile of Dua in view of Goldfine and Tausif. The motivation for doing so would have been to allow airflow to the composite element, as taught by Goldfine.
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically choose polyethylene terephthalate as the material for the filaments, because it would have been choosing a specific polyester, which would have been a choice from a finite number of identified, predictable solutions of a filament useful in the non-woven textile of the composite element of Dua in view of Goldfine and Tausif and possessing the benefits taught by Dua 
The non-woven textile of Dua in view of Goldfine and Tausif has a basis weight ranging from about 135.6 grams per square meter to about 406.9 grams per square meter and comprises a plurality of polyethylene terephthalate filaments.

Dua teaches a variety of coloring processes may be utilized to impart color to the nonwoven textile, and specifically digital printing may be utilized to deposit dye or a colorant onto either surfaces of the non-woven textile to form indicia, graphics, logos, or other aesthetic features (¶ [0179]). Dua in view of Goldfine and Tausif fails to specifically teach the color is imparted through sublimation printing. 
Sawgrass teaches dye sublimation is a digital printing technology that enables the reproduction of colorful images on common everyday items including clothing (Overview, pg. 7). Sawgrass teaches advantages of dye-sublimation printing is quick and inexpensive setup and production yielding beautiful and permanent colors that are embedded in the fabric, rather than printed on the surface, wherein images on fabric will not fade or crack even after multiple washings (Overview, pg. 7).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a particular type of digital printing for imparting aesthetic features for the non-woven textile of the composite element in order to carry out an embodiment of Dua in view of Goldfine and Tausif. Specifically, it would have been obvious to one of ordinary skill in the pertinent art to look to Sawgrass and choose sublimation printing as the particular type of digital printing. The motivation for doing so would have been to provide a beautiful and 
Per claim 18, as the aesthetic feature is embedded in the surface of the composite element, the image would at least partially extend through the non-woven textile, from one surface towards the opposite surface.

Dua in view of Goldfine, Tausif, and Sawgrass fail to teach a third layer formed from a fiberfill material. However, Dua does teach many textile products are formed from two or more types of textiles in order to impart different properties to different areas (¶ [0003]).
Spector teaches a light-weight fabric for producing outerwear garments suitable for wear on boats, beaches and in other environments in which the wearer may be exposed to rain or water, wherein the light-weight fabric comprises inner and outer skins and a layer of fiberfill material, wherein throughout the layer of fiberfill and imprisoned therein are fine, closed-cell foam plastic beads (col. 2, lines 1-5, 29-35). Spector teaches the outerwear garment, and thus the layer of fiberfill material, is light weight and comfortable, breathable, and when saturated with water, can be squeezed to expel the water and then quickly dry out (col. 2, lines 10-18). Spector teaches the layer of fiberfill material imparts thermal insulation-characteristics to the fabric and the fine, closed-cell foam plastic beads within the layer of fiberfill impart buoyancy and quick-dry properties to the fabric (col. 2, lines 33-27).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to add a layer of fiberfill material to the composite element of Dua in view of Goldfine, Tausif, and Sawgrass, based on the teaching of Spector.  The motivation for doing so would have been to impart thermal insulation-characteristics, quick-dry properties, buoyancy, and breathability, as taught by Spector. 
Furthermore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to place the layer of fiberfill material adjacent to the non-woven textile (wherein the structure of composite element comprises the mechanically-manipulated textile, non-woven textile, and fiberfill layer, in that order), because it would have been choosing one of three placements in which the fiberfill layer could be, which would have been a choice from a finite number of identified, predictable solutions of the composite element of Dua in view of Goldfine, Tausif, Sawgrass, and Spector possessing the benefits taught by Dua, Goldfine, Tausif, Sawgrass, and Spector.  One of ordinary skill in the art would have been motivated to produce additional evaporative cooling fabrics comprising the fiberfill layer having the benefits taught by Spector in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Spector further teaches an outer skin adjacent to the layer of fiberfill, wherein the outer skin is formed of woven synthetic plastic fibers which renders the layer water-resistant and breathable (col. 2, lines 29-32). Spector further teaches the synthetic plastic fibers of the outer skin have the benefits of being high-strength (col. 2, lines 63-65).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to add an outer skin layer to the composite element of Dua in view of Goldfine, Tausif, Sawgrass, and Spector, based on the teaching of Spector.  The motivation for doing so would have been to impart water-resistance, breathability, and high-strength to the composite element, as taught by Spector. 
Furthermore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to place the outer skin layer adjacent to the layer of fiberfill material (wherein the structure of composite element comprises the mechanically-manipulated textile, non-woven textile, fiberfill layer, and outer skin in that order), because it would have been choosing one  
As the outer skin is a layer of textile, it would inherently have an edge.
Dua in view of Goldfine, Tausif, Sawgrass and Spector fail to teach wherein the mechanically-manipulated textile and outer skin are joined by a plurality of attachments. However, Dua does teach various configurations of non-woven textile 100 may also be utilized in bed coverings (¶ [0135]). Additionally, as discussed above, the layer of fiberfill material imparts thermal insulation-characteristics to the fabric (Spector, col. 2, lines 33-27).
Payne teaches a comforter comprising an outer fabric shell containing a fill of down or down-like material wherein the shell comprises a top panel and a bottom panel sewn together about their peripheral edges with the fill contained there between (abstract), as shown in the partial Fig. 2 below:

    PNG
    media_image2.png
    125
    162
    media_image2.png
    Greyscale

Payne additionally teaches the top and bottom shell panels are additionally joined together along at least one seam dividing the comforter into at least two areas (abstract). Payne teaches such stitching allows the fill material to be shifted from one area to the other so as to adjust the weight of fill in each area of the comforter (col. 1, lines 57-61) which allows the user to adjust the amount of thermal insulation (warmth characteristics) provided by the comforter (col. 1, lines 18-40, and 57-61).
Payne teaches in the seam dividing the comforter into at least two areas, the upper and lower shell panels (6a and 6b) may be directly sewn together as illustrated in FIG. 5, shown below (col. 3, lines 31-35):

    PNG
    media_image3.png
    228
    631
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to sew together the top layer and bottom layer (the mechanically-manipulated textile and outer skin, respectively) of the composite element of Dua in view of Goldfine, Tausif, Sawgrass and Spector along their peripheral edges and additionally join the top layer and bottom layer along at least one seam, based on the teaching of Payne.  The motivation for doing so would have been to adjust the amount of thermal insulation provided by the composite element, as taught by Payne.
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to sew the seam of the mechanically-manipulated textile and the outer skin as shown in FIG. 5, wherein the two layers are directly sewn together, because it would have been choosing a specific construction for the seam, which would have been a choice from a finite number of identified, predictable solutions of a seam useful in the composite element of Dua in view of Goldfine, Tausif, Sawgrass, Spector, and Payne and possessing the benefits taught by Payne.  One of ordinary skill in the art would have been motivated to produce additional composite elements comprising seams having the benefits taught by Payne in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dua et al. US 2010/0199406 A1 (“Dua”) in view of Goldfine WO 01/08883 A1 (“Goldfine”), “Yarn and thread manufacturing methods for high-performance apparel) by Tausif et al. (“Tausif”), Sawgrass Technologies “Sublimation 101” (“Sawgrass”), and Spector US 6,112,328 (“Spector”)—as evidenced by “Complete Textile Glossary” by Celanese Acetate—and Payne US 5,199,121 (“Payne”), as applied in claim 19 above, and further in view of Hironori JP 2000129512 A—English translation obtained by Global Dossier (“Hironori”).
Regarding claim 20, Dua in view of Goldfine, Tausif, Sawgrass, Spector, and Payne teach the composite element of claim 19, as described above. 
Dua fails to teach wherein the woven mechanically-manipulated textile is at least partially translucent. However, Dua does teach the mechanically-manipulating is woven (¶ [0105]) and that it is advantageous if the composite elements has breathability (¶ [0185]). Dua further teaches it is common for many products to be formed from two or more types of textiles in order to impart different properties to different areas such as breathability (¶ [0003]).
Hironori teaches a sports jacket used as sports wear (¶ [0001]) comprising a mesh material that is used to improve breathability (¶ [0023]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a particular type of weave for the mechanically-manipulated textile in order to carry out an embodiment of Dua in view of Goldfine, Tausif, Sawgrass, Spector, and Payne. Specifically, it would have been obvious to one of ordinary skill in the pertinent art to look to the mesh material of the sports jacket of Hironori for the construction of the mechanically-manipulated textile of Dua, and thus resulting in a mechanically-manipulated textile comprising a mesh 
Accordingly, by modifying the woven layer of Dua with the mesh weave of Hironori, the woven layer of Dua becomes at least partially translucent because a mesh construction contains open spaces between the yarns, as evidenced by Complete Textile Glossary, which allows light to pass through the layer (pg. 22, “Mesh Fabrics”).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2008/0268142 A1 recites a one-way vision display panel assembly including a perforated panel formed of flexible material and an ink retention layer (abstract).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786                                                                                                                                                                                                        
/B.R.W./Examiner, Art Unit 1786